Citation Nr: 0805035	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-12 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has qualifying military service for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 3, 1961 to 
August 4, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case was remanded by the Board in December 2005 for the 
purposes of obtaining information from the Department of the 
Navy and appropriate civilian authorities.  Although the 
Department of the Navy has provided the information 
requested, civilian authorities failed to respond.


FINDING OF FACT

The veteran served from January 3, 1961 to August 4, 1964, 
with a total of less than 90 days during a period of war.  


CONCLUSION OF LAW

The veteran does meet the basic eligibility requirements for 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101(2), 1501, 1502, 1521 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  In this case, because 
the veteran has only peacetime service, no level of 
assistance would help him prove the claim; if VA were to 
spend time developing such a claim, some other veteran's 
claim where assistance would be helpful would be delayed.  
146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Senator Rockefeller).    

Law and Analysis

Nonservice-connected disability pension may only be awarded 
to a veteran of a war who has qualifying service and is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 
1521.  A veteran is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  Active 
duty means full time duty in the Armed Forces, other than 
active duty for training.  38 U.S.C.A. § 101(22).

A veteran meets the service requirement if he or she served 
in the "active military, naval, or air service" during the 
following time periods: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).  

To make its intent clear, Congress has also provided a 
definition of "period of war."  For VA pension benefit 
purposes, the term "period of war" means the Mexican border 
period, World War I, World War II, the Korean conflict, the 
Vietnam era, the Persian Gulf War, and the period beginning 
on the date of any future declaration of war by the Congress 
and ending on the date prescribed by Presidential 
proclamation or concurrent resolution of the Congress.  See 
38 U.S.C.A. § 1501(4).  The Korean conflict has been 
determined to comprise the period beginning on June 27, 1950 
through January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).  
The Vietnam era has been determined to comprise the period 
from February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period and to extend from August 5, 1964 
through May 7, 1975, inclusive, in all other cases.  38 
C.F.R. § 3.2(f).  The Persian Gulf War is defined as the 
period beginning on August 2, 1990 through the date to be 
prescribed by Presidential proclamation or law.  38 C.F.R. § 
3.2(i).

In this case, the veteran's service records show active 
service for the period from January 3, 1961 to August 4, 
1964.  According to his service records, the veteran was 
convicted and sentenced to eight months in jail (4 months 
suspended) from May 10, 1964 to August 4, 1964.  The date of 
the veteran's release from prison is noted as the date of the 
veteran's discharge.  See "Record of Discharge, Release from 
Active Duty, or Death," and "Review of Discharge"

The veteran contends that he is entitled to nonservice-
connected pension because he was not released from the United 
States Navy until after the war in Vietnam had started 
(August 5, 1964).  He asserted that, after his release from 
confinement with the local authorities, Naval officers 
transported him to his base for the purpose of mustering out 
of the United States Navy.  The veteran noted, though his 
representative, that this process lasted well into the month 
of August and that this time frame, as well as his travel 
time, should be considered.

However, per an April 2007 letter from the Department of the 
Navy, the veteran does not qualify for authorized travel time 
during the period in question.  Further, the letter stated 
that, in accordance with Joint Federal Travel Regulations, if 
the veteran had been eligible for travel time, the date of 
travel would have been August 4, 1964.  The letter also noted 
that, according to Title 31, U.S. Code 3702(B)(1), a claim 
must be filed within 6 years of discharge.  In this case, the 
veteran's claim was filed over 38 years after separation from 
service.

In accordance with the December 2005 Board remand, an attempt 
was made to recover information from the Los Angeles County 
Jail.  The RO sent a letter to the jail in June 2006 
requesting information pertaining to the veteran's date of 
release.  To date, the Los Angeles County Jail has failed to 
respond to the information request.  The Board notes that, 
although officials from the Los Angeles County jail have not 
responded to the VA's inquiry, if a claimant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Dusek v. Derwinski, 2 Vet. App. 
522 (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  
The veteran has been afforded ample opportunity to retrieve 
any information necessary to bolster his claim.  He was 
awarded an additional 60 days in a Board letter of November 
2007 to obtain and submit additional evidence and/or argument 
to support his appeal.  At the time of this decision, the 
veteran has not submitted any additional evidence.

Authorized travel to or from such duty or service is 
considered active duty.  See C.F.R. § 3.6(b)(6).  Moreover, a 
person discharged or released from a period of active duty 
shall be deemed to have continued on active duty during the 
period of time immediately following the date of such 
discharge or release from such duty determined by the 
Secretary concerned to have been required for him or her to 
proceed to his or her home by the most direct route, and, in 
all instances, until midnight of the date of such discharge 
or release.  C.F.R. § 3.6(b)(7), 38 U.S.C. § 106(c).  
However, the veteran has not provided any evidence pertaining 
to travel time past August 4, 1964.  Per C.F.R. § 3.6(b)(7), 
the Department of the Navy stated, in an April 2007 letter, 
that the veteran did not qualify for authorized travel time 
following his discharge.  Further, the letter noted that, had 
the veteran been eligible for travel time, his date of travel 
would have been August 4, 1964.  According to C.F.R. § 
3.6(b)(7), that period of travel time would have expired by 
midnight of August 4, 1964, and therefore would not have 
overlapped a period of war.

According to the veteran's personnel records, he did not 
serve in Vietnam.  Because the official beginning date of the 
Vietnam Era is August 5, 1964 for those veterans who did not 
serve in the Republic of Vietnam, no portion of the veteran's 
service is included within VA's recognized periods of wartime 
service.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  Therefore, 
the veteran did not serve 90 days or more during a wartime 
period as required by 38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3.  

To the extent that the law is dispositive of an issue on 
appeal, this claim lacks legal merit.  Sabonis v. Brown, 6 
Vet. App. 427, 430 (1994).  Accordingly, the Board has no 
recourse but to deny the veteran's claim of basic eligibility 
for nonservice-connected pension benefits.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


